DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 101 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The filed new claim 101 referring to “a slot in the first flattened segment” to be with “a width less than a width of the first flattened segment” is not supported nor suggested by the filed specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 101 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 101, “forming a slot in the first flattened segment having a width less than a width of the first flattened segment” is vague and indefinite as it is not clear what applicant is referring to by pointing out to a width of one flattened segment to be “less than” the other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 92-101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (U.S. Patent No. 7,384,497) in view of Pfaff et al. (U.S. Pub. No. 2007/0069428).
Regarding claim 92: Christensen discloses a process for forming a plastic corrugated blank for a box comprising the steps of: forming a rectangular sheet of plastic material (Figs. 3 & 8; via the shown layered plastic container)4889-0961-5639, v. 1Attorney Docket No. 72329-897520.04 having a first outer planar plastic layer (Figs. 3 & 8; via polymeric film 56), a second outer planar plastic layer (via polymeric film 58), spaced from the first outer planar layer and a plurality of spaced apparat parallel flutes (via 48) between the Application No. 17/090,283first outer planar layer and the second outer planar layer the rectangular sheet having a first end and an opposing second end and a first edge and an opposing second edge (Figs. 1 & 6; via the shown rectangular sheet with two edges and two ends); sealing a first edge of the sheet across a first end of the plurality of flutes and sealing a second edge of the sheet across a second end of the plurality of flutes, see for example (Figs. 3 & 5; via the overlaid polymeric films 43 to the upper and lower surfaces of the flutes material 48); welding (sealing) a first portion of the first outer planar layer, second outer planar layer and plurality of flutes into a first flattened rectangular segment extending from the first edge partway toward the second edge of the rectangular sheet at a location for subsequent forming of a slot between a first flap and a second flap of the box (Figs. 1, 3, 6, 8; via the shown formed and sealed layers of the blank; Abstract, “the plastic films and the films are sealed around the peripheral edges”, forming flattened regions with slots 32 between the flattened regions).  See annotated figure below.

    PNG
    media_image1.png
    591
    729
    media_image1.png
    Greyscale

 Christensen may not specifically suggest the claimed “welding”, yet seals the layers together using “moisture-resistant seal 39”.  However, Pfaff discloses similar process with the use of energy heat and pressure seal/welding (Figs. 1-4; via 22).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have substituted Christensen’s moisture seal with another pressure heated (welding) seal, as suggested by Pfaff, in order to simplify and expedite the sealing process and assure stronger seal (paragraph 0002).
Regarding the amended claim (filed on 09/14/2022), referring to the plastic layers and flutes of the blank/box.  As set forth above, Christensen clearly suggest the use of plastic/polymeric upper and lower films 43, along with the fiber flutes between the films.  Christensen may be missing the use of plastic flutes.  However, Pfaff clearly suggest the use of plastic substrate material to form blank/container (paragraph 0032; “in one embodiment where the substrate is plastic…in response to inputs of a plastic substrate” and claim 4, “a plastic substrate”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have substituted Christensen’s fiber flutes by another plastic flutes, as suggested by Pfaff, in order to simplify and make the sealing process easier (plastic to plastic seal) and assure stronger seal (paragraph 0002).
Further, the Office takes an official notice that such use of plastic flutes in formed plastic containers is very old and known in the art, see for example (U.S. Pat. No. 9,126,711, Figs. 1-3; “It is within the scope of the present disclosure to make blank 28 from a variety of materials including…plastic sheeting and corrugated plastic”) and/or U.S. Pub. No. 2010/0155460 (Figs. 1-3; via formed corrugated board made of plastic material; paragraph 0147; “It is intended that the panels used to make boxes, such as the carton described in the main embodiment, can be made of…different types of plastic”).

Regarding claim 93: Christensen discloses the step of: welding/sealing a second portion of the first outer planar layer, second outer planar layer and plurality of flutes into a second flattened rectangular segment extending from the second edge partway toward the first edge of the rectangular sheet at a location aligned with the first flattened rectangular segment, (Figs. 1, 3, and 8; via the shown pressed and sealed areas around the flaps and/or sides of the blank).
Regarding claim 94: Christensen discloses the steps of: welding/sealing a third portion of the first outer planar layer, second outer planar layer and plurality of flutes into a third flattened rectangular segment extending from the first edge partway toward the second edge of the rectangular sheet at a location spaced from the first flattened rectangular segment; and, welding a fourth portion of the first outer planar layer, second outer planar layer and plurality of flutes into a fourth flattened rectangular segment extending from the second edge partway toward the first edge of the rectangular sheet at a location aligned with the third flattened rectangular segment, (Figs. 1, 3, and 8; via the shown pressed and sealed areas around the flaps and/or sides of the blank, at different portions).
Regarding claim 95: Christensen discloses the steps of: welding/sealing a fifth portion of the first outer planar layer, second outer planar layer and plurality of flutes into a fifth flattened rectangular segment extending from the first edge partway toward the second edge of the rectangular sheet at a location spaced from the first flattened rectangular segment and third flattened rectangular segment; and, 4889-0961-5639, v. 1Attorney Docket No. 72329-897520.04Application No. 17/090,283welding a sixth portion of the first outer planar layer, second outer planar layer and plurality of flutes into a sixth flattened rectangular segment extending from the second edge partway toward the first edge of the rectangular sheet at a location aligned with the fifth flattened rectangular segment, (Figs. 1, 3, and 8; via the shown pressed and sealed areas around the flaps and/or sides of the blank, at different portions).
Regarding claim 96: Pafaff discloses that the welding steps comprise: applying an ultrasonic device to the rectangular sheet (Figs. 1-4; via 22).
Regarding claim 97: Pafaff discloses a step of applying an ultrasonic device (via 22) to a the rectangular sheet comprises: using a rotary ultrasonic device to contact portions of the rectangular sheet (Figs. 1-4).  
Regarding claim 98: Christensen discloses formation of a first score line from a first end of the rectangular sheet to the second end of the rectangular sheet parallel to and spaced inward from the first edge at a location for forming a first set of flaps for the box (Figs. 1 & 6; via 34).
Regarding claim 99: Christensen discloses a second score line from a first end of the rectangular sheet to the second end of the rectangular sheet parallel to and spaced inward from the second edge at a location for forming a second set of flaps for the box (via the other shown 34).
Regarding claim 100: Christensen discloses the step of: forming a plurality of spaced fold lines defining side walls on the rectangular sheet (via the shown fold lines between sides 21, 24, 22, 26).
Regarding claim 101: Christensen discloses step of forming a slot in the first flattened segment having a width less than a width of the first flattened segment, see for example (Fig. 1; via slots 32 with less thickness than the flattened regions of the adjacent flaps 28). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 92-101 have been considered but are moot because the new ground of rejection changed in light of the latest filed amendments.  
Applicant argues that the applied art does not suggest the claimed welding step of plastic layered container.  The Office as set forth above and has been explained it is believed that the applied art of Christensen ‘497 do use a plastic filmed and layers of the final formed container, only missing the flutes to be too made out of plastic.  The secondary applied art of Pfaff ‘428 suggest the use of plastic made container with the use of ultrasonic tools.  Therefore, substituting ‘497’s fiber flutes by other made of plastic would be appreciated by those skilled in the art, for better seals between the outer layers and the flutes (as it would be more efficient to seal plastic outer layers to plastic flutes, same material).
The Office further believes that such use of plastic containers, completely made of plastic materials of the outer layers and flutes is very old and well known in the art (for example the plastic made postal service shipping containers, see below figure).  Also, see the new arts cited herewith showing such use of plastic containers with plastic flutes are known. 

    PNG
    media_image2.png
    504
    551
    media_image2.png
    Greyscale




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited arts on PTO-892 suggest the claimed process of forming containers out of upper- and lower-layers, a middle flutes layer being between the upper and lower layers and sealing together all three layers, while forming score lines between the edges and ends of the blank.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731